Wright, J.,
dissenting. I dissent because I believe the record of this case supports the Industrial Commission’s disallowance of permanent total disability.
The Industrial Commission based its ruling upon the medical reports of Drs. Robert L. Turton and J. Q. Brown. Dr. Robert L. Turton performed a psychiatric examination of appellant, Riggs, and submitted a report, noting that Riggs’ allowed claims were for “[ajbrasion of the right leg and a lumbosacral back strain, posttraumatic anxiety with a strong conversion overlay.” Dr. Turton also noted that his report concerned “[determination of permanent total impairment and [sic] view of the fact that the claim has been allowed for more than one condition. The totality of claimant’s impairment is requested.” Dr. Turton reviewed Riggs’ medical history, including her treatment for both physical and psychiatric problems. He then expressed his opinion that “* * * the [schizophrenic] illness itself is completely unrelated to the [physical] injury,” but that the physical injury had been an “aggravating stress.” Dr. Turton concluded that the “totality” of Riggs’ impairment was twenty-five to thirty percent. These observations in Dr. Turton’s report reveal that he most certainly was aware that other allowed conditions existed that might potentially influence his conclusions with respect to impairment.
Similarly, Dr. J. Q. Brown noted in his report that Riggs had an allowed psychiatric condition in addition to the physical condition concerning which Dr. Brown had examined Riggs. Dr. Brown did not “* * * consider * * * [Riggs] to be permanently and totally imparied [sic] but only to have a partial impairment of low degree 10%.” He noted that “* * * any additional impairment would have to be the result of the post traumatic anxiety with strong conversion overlay of schizophrenic like reaction.”
The majority refers to this court’s previous requirement that an examining physician who only examines a claimant for one allowed condition must “expressly adopt” the findings of one or more physicians who examined the claimant with regard to the other allowed conditions. See State, ex rel. Paragon, v. Indus. Comm. (1983), 5 Ohio St. 3d 72. The *178evidence relied upon by the majority to support the issuance of the writ does not, however, satisfy this standard.
The majority analyzes Dr. Robert Williams’ report and determines that its reliability is “called into question.” In doing so the majority is weighing the evidence, in contravention of this court’s longstanding “some evidence” rule. See, e.g., State, ex rel. Hudson, v. Indus. Comm. (1984), 12 Ohio St. 3d 169; State, ex rel. Allerton, v. Indus. Comm. (1982), 69 Ohio St. 2d 396 [23 O.O.3d 358]. The majority then relies on the medical report of Dr. Allan Korb. Dr. Korb, who specializes in psychiatry, not orthopedics, indicated a diagnosis of “[c]hronic lumbosacral strain,” despite the fact that he only examined claimant’s psychiatric condition. Dr. Korb did not expressly adopt the findings of any doctor who examined claimant’s physiological condition; such adoption can only be implied from his stated diagnosis.
Both of these doctors were obviously aware that Riggs complained of another condition that was outside that doctor’s particular field of medical expertise and which could influence the commission’s ultimate decision as to disability. Each doctor referred to all of the allowed conditions in his report. Each of these reports provides evidence that the commission is entitled to consider and rely upon.
This court should not approach the record of this case on a de novo basis, using unrealistic evidentiary rules to exclude evidence the Industrial Commission has deemed credible and relevant. I respectfully suggest that the majority has simply substituted its judgment for that of the commission by rejecting the evidence that the commission deemed credible and relevant, and by weighing the credibility of other evidence that had been rejected by the commission. Certainly, some evidence existed to support the commission’s findings. Clearly, the appellant has not demonstrated that the commission abused its discretion, nor has she shown that she has a clear legal right to relief.
Accordingly, I respectfully dissent.
Locher and Holmes, JJ., concur in the foregoing dissenting opinion.